DETAILED ACTION

This Office action is a reply to the amendment filed on 12/15/2021. Currently, claims 1-20 are pending. No claims have been withdrawn, cancelled or added.

Drawings
The drawings were received on 12/15/2021. These drawings are objected to for the following informalities:
The shading in Figures 1-7 renders part or all of the drawing illegible when reproduced, see 37 CFR 1.84(l) (m) and (p)(1).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 20 is objected to because of the following informalities:
Claim 20, “disposed a top surface” is objected to because the limitation appears to contain a typo. Does applicant intend to recite, “disposed on a top surface”?
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 7, “the at least one reinforcement bar” is indefinite because the limitation lacks antecedent basis. Note that the claims previously recite “for receiving a plurality of reinforcement bars” (claim 5). Although, the recitation in claim 5 recites a plurality of reinforcement bars (plural), the claim does not recite, “at least one” (singular). Further, the plurality of reinforcement bars in claim 5 are not positively recited. Does applicant intend to positively recite the reinforcement bars in claim 7? See also claim 20.
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by 
JP 2000170285 (‘JP ‘285’).
Claim 1, JP ‘285 provides a composite wall module system, comprising
a first composite wall module (P left; Figs. 1-4) including:
a first pair of faceplates 1;
a first set of cross-ties 4 extending between the first pair of faceplates (as shown 
a first side plate 6 extending between the first pair of faceplates (Figs. 1-4);
a second composite wall module (P right; Figs. 1-4) including:
a second pair of faceplates 1;
a second set of cross-ties 4 extending between the second pair of faceplates (Figs. 1-4); and
a second side plate 6 extending between the second pair of faceplates (as shown in Figs. 1-4);
wherein the first and second composite wall modules are separated by a vertical joint (joint where P left and P right are coupled; Figs. 1-3) that interfaces the first and second composite walls (Figs. 1-3), and wherein the faceplates of the first and second composite wall modules are not made continuous across the vertical joint through continuous welding (via bolts 9);
fill 2 disposed between the first and second pairs of faceplates of the respective first and second composite wall modules (Figs. 1-4); and
at least one reinforcement bar 8 that extends transversely across the vertical joint to join the first and second composite wall modules together (Figs. 1-3).  
Claim 2, JP ‘285 further provides wherein at least one of the first or second side plates includes a plurality of anchors extending transversely therefrom (Figs. 1-4).  
Claim 3, JP ‘285 further provides connection elements 7 secured to the first and second pairs of faceplates to couple the first and second composite wall modules together (Figs. 1-4).

Claim 5, JP ‘285 further provides wherein at least one of the first or second side plates defines a plurality of perforations 20 therethrough for receiving a plurality of reinforcement bars (note that the plurality of reinforcement bars are not positively recited and thus not required, and that the perforations are capable of receiving reinforcement bars, and thus meet the claim; Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000170285 (‘JP ‘285’).
	Claim 6, JP ‘285 further provides additional fill 11 disposed between adjacent module side plates (treated as the side plates previously recited) that has different properties than the fill, disposed adjacent to at least one of the first or second sets of cross-ties (by definition of being different fills, the fill and the additional fill have different properties; note that the claim does not require any properties, in particular). In the event that applicant disagrees that the additional fill has different properties than the fill, the examiner takes the position that it would have been obvious to one of ordinary skill prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
	Claims 9-11, JP ‘285 teaches all the limitations of claim 1 as above, but is unclear as to whether the composite wall module system includes a third wall module coupled to the second wall module. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a third wall module coupled to the second wall module, wherein the third wall module is transverse to the second wall module, wherein the third wall module includes an end termination plate, In re Regis Paper Co. v. Bemis. See also In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over
JP 2000170285 (‘JP ‘285’) in view of Taleb (US 20180135299).
	Claim 7, JP ‘285 further teaches wherein at least one of the first or second side plates further defines an opening therethrough separate from the plurality of perforations (additional openings in 6; Fig. 4), the opening positioned to enable the fill to pass therethrough (Fig. 4). Note that the plurality of reinforcement bars are not positively recited previously in the claims, and that the perforations of JP ‘285 are capable of receiving reinforcement bars extending through the perforations and thus JP ‘285 meets the claim. JP ‘285 does not teach a plurality of reinforcement bars extending through the plurality of perforations. However, Taleb teaches a composite wall module system comprising reinforcement bars (34, 36) extending through a plurality of perforations (33, 37). Therefore, it would have been obvious to one of ordinary skill in 
	Claim 8, as modified above, the combination of JP ‘285 and Taleb teaches all the limitations of claim 7, and further teaches wherein at least one of the faceplates of the first pair of faceplates defines an access opening (JP ‘285 21) therethrough that provides access to the reinforcement bars (JP ‘285 Fig. 4)
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over
JP 2000170285 (‘JP ‘285’) in view of Lu (US 5528876).
	Claim 12, JP ‘285 teaches composite wall module system, comprising
a first composite wall module (P left; Figs. 1-4) including:
a first pair of faceplates 1;
a first set of cross-ties 4 extending between the first pair of faceplates (as shown in Figs. 1-4); and
a first side plate 6 extending between the first pair of faceplates (Figs. 1-4);
a second composite wall module (P right; Figs. 1-4) including:
a second pair of faceplates 1;
a second set of cross-ties 4 extending between the second pair of faceplates (Figs. 1-4); and
a second side plate 6 extending between the second pair of faceplates (as shown in Figs. 1-4);
wherein the first and second composite wall modules are separated by a vertical 
a first fill 2 disposed between the first and second pairs of faceplates of the respective first and second composite wall modules (Figs. 1-4); and
a vertical reinforcement bar assembly 15 supported in the vertical joint between side plates of the first and second wall modules (machine translation provided by applicant [0021]; Fig. 2), the vertical reinforcement bar assembly including a first vertical reinforcement bar (spiral hoop reinforcement; machine translation provided by applicant [0021]; Fig. 2).
JP ‘285 does not teach the first vertical reinforcement bar having a first end segment and a second end segment, the first and second end segments supporting at least one angled segment between the first and second end segments, the at least one angled segment being transverse to the first and second end segments.
However, Lu teaches a composite wall module system comprising a vertical reinforcement bar assembly comprising a first vertical reinforcement bar (11; Fig. 1) having a first end segment (first end segment of 11; Fig. 1) and a second end segment (second end segment of 11; Fig. 1), the first and second end segments supporting at least one angled segment (angled elements of 11; Fig. 1) between the first and second end segments (Fig. 1), the at least one angled segment being transverse to the first and second end segments (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try modifying the first vertical reinforcement bar to In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Claim 13, as modified above, the combination of JP ‘285 and Lu further teaches wherein the vertical reinforcement bar assembly includes a second reinforcement bar (see JP ‘285 15 arranged opposite the first reinforcement bar; see also Lu Fig. 1).
Claim 14, as modified above, the combination of JP ‘285 and MacLeod further teaches wherein the second reinforcement bar includes a plurality of straight segments and a plurality of angled segments Page 6 of 12Application Serial No. 16/993,957Docket: 44641-2Reply to the Office Action dated September 21, 2021disposed between the plurality of straight segments (Lu straight segments of 11 and angled segments 11; Fig. 1).
Claims 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over
JP 2000170285 (‘JP ‘285’) in view of Cho et al. (US 20180347176) (‘Cho’).
Claim 15, JP ‘285 teaches a composite wall module system, comprising
a first composite wall module (P left; Figs. 1-4) including:

a first set of cross-ties 4 extending between the first pair of faceplates (as shown in Figs. 1-4); and
a first side plate 6 extending between the first pair of faceplates (Figs. 1-4);
a second composite wall module (P right; Figs. 1-4) including:
a second pair of faceplates 1;
a second set of cross-ties 4 extending between the second pair of faceplates (Figs. 1-4); and
a second side plate 6 extending between the second pair of faceplates (as shown in Figs. 1-4);
wherein the first and second composite wall modules are separated by a vertical joint (joint where P left and P right are coupled; Figs. 1-3) that interfaces the first and second composite walls (Figs. 1-3), and wherein the faceplates of the first and second composite wall modules are not made continuous across the vertical joint through continuous welding (via bolts 9);
a first fill 2 disposed between the first and second pairs of faceplates of the respective first and second composite wall modules (Figs. 1-4); and
a second fill 11 disposed in the vertical joint between the first and second composite wall modules, the second fill being different from the first fill (by definition of being different fills, the fill and the additional fill have different properties) and couples the first and second composite walls together and increases the shear strength and ductility of the vertical joint (compared to no fill; Figs. 1-4).
JP ‘285 does not teach the second fill including ultra-high-performance concrete.
prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).
Claim 16, JP ‘285 further provides wherein at least one of the first or second side plates includes a plurality of anchors extending transversely therefrom (Figs. 1-4).
Claim 17, JP ‘285 further provides connection elements 7 secured to the first and second pairs of faceplates to couple the first and second composite wall modules together (Figs. 1-4).

Claim 19, JP ‘285 and Cho teach all the limitations of claim 15 as above. Cho is unclear as to whether the composite wall module system includes a third wall module coupled to the second wall module. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a third wall module coupled to the second wall module, with the reasonable expectation of forming a corner portion of a wall, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Regis Paper Co. v. Bemis. See also In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over
JP 2000170285 (‘JP ‘285’) in view of McNeill (US 4418463).
Claim 20, JP ‘285 teaches all the limitations of claim 1 as above, but is silent as to the at least one reinforcement bar includes at least one bottom reinforcement bar and at least one top reinforcement bar (note that the reinforcement bars are not previously .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s arguments are respectfully drawn to the amended portions of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635


/JAMES M FERENCE/Primary Examiner, Art Unit 3635